Title: From George Washington to Christian Febiger, 12 March 1782
From: Washington, George
To: Febiger, Christian


                        
                            Sir
                            Philada 12th March 1782
                        
                        Brigr General Muhlenberg being appointed to the superintendance of the Recruiting service in Virginia, you
                            will look upon yourself releived from that duty and take your future orders from him. I am Sir Yr most obt servt.

                    